DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking mechanism of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0259147 (Krishna).
Regarding claim 1, Krishna discloses a vertebral disc repair apparatus (92), comprising: a first surface (32) including a concave opening (37) configured to receive an artificial disc; a second surface (31); and an aperture (opening 42, see paragraph [0073]) extending through the first surface and the second surface, wherein the aperture is configured to receive a bone screw (see paragraphs [0047] and [0073]).
Regarding claims 4 and 5, Krishna discloses wherein the second surface includes at least one keel (fins/keels, see paragraphs [0046], [0047], and [0073]), wherein the at least one keel maintains the vertebral disc repair apparatus in place (fins/keels, see paragraphs [0046], [0047], and [0073]).
Regarding claims 7 and 8, Krishna appears to disclose the aperture (42) including a countersink to receive the head of the bone screw, a diameter of the aperture less than a diameter of a head of a bone screw (see marked-up Fig. 4 below).  

    PNG
    media_image1.png
    286
    766
    media_image1.png
    Greyscale

Claims 1-5, 9-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0215156 (Duggal).
Regarding claim 1, Duggal discloses a vertebral disc repair apparatus (70/92/96, see Figs. 6-12), comprising: a first surface (vertebral non-contacting surface defined by inner surface 84 and front surface of 78, see Fig. 7) including a concave opening (37/103) configured to receive an artificial disc; a second surface (vertebral contacting surface of 70 defined by outer surface 72 and rear surface of 78, see Fig. 6); and an aperture (107; see paragraph [0161] and Fig. 9 and corresponding holes in stop member 78) extending through the first surface and the second surface, wherein the aperture is configured to receive a bone screw (see paragraphs [0161]).
Regarding claims 2 and 3, Duggal discloses wherein the first surface includes at least one tab (88/104), wherein the at least one tab maintains the artificial disc in place (see paragraphs [0157] and [0161]).
Regarding claims 4 and 5, Duggal discloses wherein the second surface includes at least one keel (76/100), wherein the at least one keel maintains the vertebral disc repair apparatus in place (see paragraphs [0155], [0159], and [0160]).
Regarding claim 9, Duggal discloses a vertebral disc repair system (see Figs. 9-12), comprising: an artificial disc (96); a plate (92) including: a concave opening (103) configured to receive the artificial disc; an aperture (107) extending through the plate, wherein the aperture is configured to receive a bone screw (screws, see paragraph [0161]); and the bone screw configured to couple the plate to a vertebra (see paragraphs [0135] and [0161]; configured to couple to an upper vertebra).
Regarding claim 10, Duggal discloses comprising a different plate (94) including:
a different concave opening (103) configured to receive the artificial disc; a different aperture (107) extending through the different plate, wherein the different aperture is configured to receive a different bone screw (screws, see paragraph [0161]); and the different bone screw is configured to couple the different plate to a different vertebra (see paragraphs [0135] and [0161]; configured to couple to a lower vertebra).
Regarding claim 11, Duggal discloses wherein the artificial disc (96) is symmetrical (see Figs. 1A-1C and paragraph [0142]).
Regarding claim 13, Duggal discloses wherein the artificial disc is at least one of: an ovoid (see paragraph [0147]), spheroid (see paragraph [0142]), or ellipsoid (see paragraph [0148]).
Regarding claim 15, Duggal discloses wherein the plate includes a coating that promotes bone growth (see paragraphs [0141] and [0159]).
Regarding claim 16, Duggal discloses wherein the artificial disc is specific to a patient (see paragraph [0135]).
Regarding claim 17, Duggal discloses wherein a position of a maximum vertical height of the artificial disc is based on type of deformity (see paragraphs [0133], [0137], [0152], e.g.).
Regarding claim 18, Duggal discloses a method for vertebral disc repair, comprising: removing a disc (see paragraphs [0014]-[0016], [0028], [0123], [0126], and [0135]; preparing a spinal segment for implantation of an artificial disc involves removing the natural disc); coupling a first plate (superior end plate) to a first vertebra (upper vertebra) (see paragraph [0135]); coupling a second plate (inferior end plate) to a second vertebra (lower vertebra) (see paragraph [0135]); and inserting an artificial disc (nucleus) between the first and second plates (see paragraph [0135]).
Regarding claim 19, Duggal discloses wherein inserting the artificial disc between the first and second plates includes inserting the artificial disc into a first concave opening (103) of the first plate (92) and a second concave opening (103) of the second plate (94) (see paragraphs [0135] and [0161]).
Regarding claim 20, Duggal discloses wherein coupling the first plate to the first vertebra includes inserting a first bone screw (screws, see paragraph [0161]) through a first aperture (107) of the first plate (92) and screwing the first bone screw into the first vertebra (upper vertebra, see paragraphs [0135] and [0161]) and coupling the second plate to the second vertebra includes inserting a second bone screw (screws, see paragraph [0161]) through a second aperture (107) of the second plate (94) and screwing the second bone screw into the second vertebra (lower vertebra, see paragraphs [0135] and [0161]).
Claim 14 is rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duggal.
Regarding claim 14, it is noted that the artificial disc of Duggal appears to be substantially identical to the artificial disc claimed (see claims 9-11 and 13 above), although produced by a different process.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Duggal.
Regarding claims 2 and 3, Krishna fails to disclose wherein the first surface includes at least one tab, wherein the at least one tab maintains the artificial disc in place.  However, Duggal discloses a vertebral disc repair apparatus (70/92/96, see Figs. 6-12), comprising: a first surface (vertebral non-contacting surface defined by inner surface 84 and front surface of 78, see Fig. 7) including a concave opening (37/103) configured to receive an artificial disc, wherein the first surface includes at least one tab (88/104), wherein the at least one tab maintains the artificial disc in place (see paragraphs [0157] and [0161]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first surface of Krishna to include at least one tab as suggested by Duggal in order to prevent the artificial disc from migrating into the spinal canal (see Duggal, paragraphs [0157] and [0161]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna or Duggal in view of U.S. Patent Application Publication No. 2002/0004683 (Michelson).
Regarding claim 6, Krishna and Duggal each fail to disclose wherein the aperture includes a locking mechanism.  However, Michelson discloses an interbody spinal fusion implant (100) including apertures (124) for receiving bone screws (170) for attaching the implant to adjacent vertebrae, wherein the apertures include locking mechanisms (130) (see paragraphs [0007] and [0046]-[0048]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the aperture of Krishna or Duggal to have a locking mechanism as suggested by Michelson in order to prevent backing out of the screws and facilitate fixation of the vertebral disc repair apparatus to a respective vertebra (see Michelson, paragraphs [0005], [0007], and [0046]-[0048]).  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal in view of U.S. Patent Application Publication No. 2012/0143336 (Aflatoon).
Regarding claims 7 and 8, Duggal fails to disclose wherein a diameter of the aperture is less than a diameter of a head of the bone screw, wherein the aperture includes a countersink to receive the head of the bone screw.  However, Aflatoon discloses a dynamic interbody cage system (1/8), wherein a portion (8) of the system includes an aperture (11) for receiving a bone screw for securing the system to an adjacent vertebra, wherein a diameter of the aperture is less than a diameter of a head of the bone screw (see Fig. 9 and paragraph [0036]), wherein the aperture includes a countersink to receive the head of the bone screw (see Fig. 9 and paragraph [0036]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the aperture of Duggal to include a countersink for receiving a head of the bone screw, the countersink proximal of a reduced diameter portion smaller than the head of the bone screw as suggested by Aflatoon in order to allow the bone screw head to be captured by the countersink to prevent the bone screw from falling through the aperture while allowing the head of the bone screw to lie flush or nearly flush with a top of the aperture (see Aflatoon, paragraph [0036] and Fig. 9) to prevent the bone screw from jutting out proximally and enlarging the profile of the system and possibly irritating or damaging adjacent tissue.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of U.S. Patent Application Publication No. 2012/0143336 (Aflatoon).
Alternatively regarding claims 7 and 8, Aflatoon discloses a dynamic interbody cage system (1/8), wherein a portion (8) of the system includes an aperture (11) for receiving a bone screw for securing the system to an adjacent vertebra, wherein a diameter of the aperture is less than a diameter of a head of the bone screw (see Fig. 9 and paragraph [0036]), wherein the aperture includes a countersink to receive the head of the bone screw (see Fig. 9 and paragraph [0036]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the aperture of Krishna to include a countersink for receiving a head of the bone screw, the countersink proximal of a reduced diameter portion smaller than the head of the bone screw as suggested by Aflatoon in order to allow the bone screw head to be captured by the countersink to prevent the bone screw from falling through the aperture while allowing the head of the bone screw to lie flush or nearly flush with a top of the aperture (see Aflatoon, paragraph [0036] and Fig. 9) to prevent the bone screw from jutting out proximally and enlarging the profile of the system and possibly irritating or damaging adjacent tissue.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duggal in view of U.S. Patent Application Publication No. 2018/0280156 (Dzioba).
Regarding claim 12, Duggal discloses wherein the artificial disc comprises polyethylene (see paragraphs [0137] and [0190]), but fails to explicitly disclose the high density polyethylene.  However, Dzioba discloses a mobile cage system for restoring motion kinematics of the spine (100) comprising two end plates (110/120) and a nucleus (105) disposed between the two end plates, wherein the nucleus comprises high density polyethylene (see paragraphs [0019] and [0101]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the artificial disc of Duggal comprises high density polyethylene as suggested by Dzioba as Duggal suggests the artificial disc can comprise polyethylene (see paragraphs [0137] and [0190]), and Dzioba suggests high density polyethylene as a suitable material for forming an artificial disc of a vertebral disc repair system (see Dzioba, paragraphs [0019] and [0101]).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Duggal in view of U.S. Patent Application Publication No. 2019/0008651 (Doty).
Alternatively regarding claim 14, Doty discloses a motion preserving spinal total disc replacement apparatus (D1) comprising two endplates (100/600) and a nucleus (400) disposed between the two endplates, wherein the nucleus is 3D printed (see paragraph [0124]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the artificial disc of Duggal be 3D printed as suggested by Doty in order to design the artificial disc to suit client requirements (see Doty, paragraph [0103]), and because such a modification merely involves applying a known, suitable technique for forming an artificial disc to a known, prior art artificial disc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2010/0217395 (Bertagnoli) discloses an intervertebral implant with keel.
U.S. Patent Application Publication No. 2011/0137421 (Hansell) discloses a prosthetic disc apparatus with an endplate having a concave surface.
U.S. Patent Application Publication No. 2014/0296985 (Balasubramanian) discloses a prosthetic spinal disc replacement with an endplate having a concave surface.
U.S. Patent Application Publication No. 2015/0039089 (Balasubramanian) discloses an artificial disc device having endplates with keels and concave surfaces and having an inner core.
International Patent Application Publication No. WO 2004/002291 A2 (Blain) discloses a total disc replacement system including anchor plates with keels and concave surfaces and including an intradiscal element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773